ATTORNEY GENERAL HENRY HAS ASKED ME TO REVIEW YOUR RECENT REQUEST FOR AN OFFICIAL OPINION REGARDING THE COUNTY BUDGET ACT. SPECIFICALLY, YOU ASK WHETHER A COUNTY BUDGET BOARD, UPON FIRST PASSAGE OF THE REQUIRED RESOLUTION BY THE COUNTY GOVERNING BODY, MAY APPLY ITS AUTHORITY TO THE THEN CURRENT FISCAL YEAR APPROPRIATIONS. TITLE 19 O.S. 1403 [19-1403] (1986) PROVIDES THAT: "ANY ACTION OF A COUNTY GOVERNING BODY TO IMPLEMENT, RESCIND OR REPEAL THE APPLICATION OF THIS ACT SHALL BE EFFECTIVE AS OF THE BEGINNING OR END OF A BUDGET YEAR PURSUANT TO THIS ACT." IT WOULD APPEAR THAT THE LANGUAGE OF THIS STATUTE IS PLAIN AND UNAMBIGUOUS, AND CLEARLY CONTEMPLATES THAT THE APPLICATION OF THE COUNTY BUDGET ACT, AND THUS THE AUTHORITY OF THE COUNTY BUDGET BOARD, MAY ONLY BE INITIALLY INVOKED TO BE EFFECTIVE AT THE BEGINNING OR END OF A BUDGET YEAR, AND NOT DURING THE MIDDLE OF A BUDGET YEAR. IT WOULD SEEM CLEAR THAT THIS STATUTE IS INTENDED TO PRECLUDE ANY CONFUSION OR QUESTION AS TO WHAT COUNTY ENTITY EXERCISES AUTHORITY OVER THE BUDGET, AND UNDER WHAT STATUTES THE BUDGET IS GOVERNED, DURING A PARTICULAR FISCAL YEAR.  BECAUSE THE ANSWER TO YOUR QUESTION APPEARS TO BE CLEAR ON THE FACE OF THE STATUTE, IT DOES NOT SEEM NECESSARY TO ISSUE AN OFFICIAL OPINION AT THIS TIME. IF YOU HAVE ANY QUESTIONS IN THIS REGARD, OR IF WE CAN BE OF FURTHER SERVICE, PLEASE FEEL FREE TO CONTACT ME.  (SUSAN BRIMER LOVING)